        Case 3:17-cv-02699-LB Document 112 Filed 01/28/19 Page 1 of 20



 1 ALEXANDER B. TRUEBLOOD (Cal. Bar No. 150897)
     10940 Wilshire Boulevard, Suite 1600
 2 Los Angeles, California 90024
     Telephone: (310) 443-4139
 3 Facsimile: (310) 943-2255
 4 ROBERT STEMPLER (Cal. Bar No. 160299)
     8200 Wilshire Blvd, Suite 200
 5 Beverly Hills, CA 90211-2331
     Telephone (323) 486-0102
 6 Fax: (323) 488-6895
 7 BRANDON A. BLOCK (Cal. Bar No. 215888)
     433 North Camden Drive, Suite 600
 8 Beverly Hills, CA 90210
     Telephone (310) 887-1440
 9 Facsimile: (310) 496-1420
10 Attorneys for Plaintiff
     JAGDEEP BIDWAL
11
12
13                           UNITED STATES DISTRICT COURT
14                      NORTHERN DISTRICT OF CALIFORNIA
15
16 JAGDEEP S. BIDWAL,            )                 Case No: 3:17-CV-2699-LB
                                 )
17                               )
                Plaintiff,       )                 MOTION FOR AN AWARD OF
18                               )                 ATTORNEYS FEES AND COSTS
           vs.                   )
19                               )
                                 )
20   UNIFUND CCR PARTNERS,       )                 Date: March 7, 2019
     UNIFUND PORTFOLIO A, LLC,   )                 Time: 9:30 a.m.
21   QUALL CARDOT LLP, MATTHEW )
                                 )
22   W. QUALL, LANG, RICHERT &   )
     PATCH, A PROFESSIONAL       )
23   CORPORATION, ELECTRONIC     )
24   DOCUMENT PROCESSING, INC., ))
     and JULIO ASCORRA,          )
25                               )
                Defendants.      )
26                               )
                                 )
27                               )
                                 )
28

                     MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR ATTORNEYS FEES
          Case 3:17-cv-02699-LB Document 112 Filed 01/28/19 Page 2 of 20



 1                                        Notice of Motion
 2   TO ALL PARTIES HEREIN AND THEIR ATTORNEYS OF RECORD:
 3          PLEASE TAKE NOTICE that on March 7, 2019 at 9:30 a.m., in the
 4   courtroom of Magistrate Judge Laurel Beeler, San Francisco Courthouse,
 5   Courtroom B - 15th Floor, 450 Golden Gate Ave., San Francisco, California,
 6   plaintiff Jagdeep Bidwal will and hereby does move for an award of attorneys fees
 7   and costs in this matter. The motion is based on the declarations of Alexander
 8   Trueblood, Robert Stempler, Brandon Block, and John O’Connor, this notice of
 9   motion and points and authorities, on the files and records in this action, and on
10   such oral argument as the Court may permit.
11          The motion is brought pursuant to the fee-shifting provisions of the Fair Debt
12   Collection Practices Act (15 U.S.C. § 1692k(a)(3)) and the Rosenthal Fair Debt
13   Collection Practices Act (Civil Code § 1788.17 and 1788.30(c)), on the grounds
14   that plaintiff is the prevailing party in this matter. Plaintiff seeks an order awarding
15   him $359,865 in attorneys fees, and $2,267.48 in costs.
16                         Memorandum of Points and Authorities
17                                     I. INTRODUCTION
18   A.     Factual Background
19          This is an action for violations of the Fair Debt Collection Practices Act and
20   the Rosenthal Fair Debt Collection Practices Act, against a debt collection agency
21   (Unifund), its collection lawyers (Quall Cardot and Lang Richert & Patch) and their
22   process servers (EDP, Williams, and Ascorra), who furtively obtained a collection
23   default judgment in Los Angeles through “sewer service.” Unifund is one of the
24   largest debt collection agencies in the nation. Its business is to buy old debt for
25   pennies on the dollar, and then collect the full amount, often through default
26   judgments.
27          Plaintiff moved from Kester Avenue in Los Angeles, to the Bay Area, in
28   2008. By 2010, Unifund had plaintiff’s correct address in Union City, and sent him
                                              1
                       MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR ATTORNEYS FEES
         Case 3:17-cv-02699-LB Document 112 Filed 01/28/19 Page 3 of 20



 1   a July, 2010 collection letter there. Trueblood Decl., Exh. 5. But in November,
 2   2010, the law firm defendants chose to sue plaintiff in Los Angeles, where they
 3   knew he didn’t live. In December, 2010, defendant EDP’s process server was
 4   informed by the current resident of the Kester Avenue apartment that plaintiff no
 5   longer lived there. Trueblood Decl., Exh. 4. EDP and the defendant collection
 6   lawyers nevertheless “served” Bidwal at the Kester Avenue address in June, 2011
 7   by allegedly leaving the complaint with a “John Doe,” and filed a false proof of
 8   service with the court stating that plaintiff lived at Kester Avenue.
 9         A year after the 2011 judgment, on May 14, 2012, the collection lawyers’
10   own skip-tracing revealed again that plaintiff lived in the Bay Area, in San Ramon.
11   Trueblood Decl., Exh. 6, at p. QUALL 56. Yet for another three years after this
12   skip tracing, from 2012 to 2015, the defendant collection lawyers continued to
13   mail-serve Bidwal at his old Los Angeles address, ensuring that plaintiff never
14   learned of the judgment. Trueblood Decl., ¶ 18.
15         On October 19, 2016, the defendant collection lawyers levied plaintiff’s bank
16   accounts in Northern California under authority of the void judgment. Trueblood
17   Decl., Exh. 6, at p. QUALL 83. Plaintiff finally found out about the judgment, and
18   called Quall Cardot to state he was never served. He provided documentary proof
19   of his correct address in 2010, including Homeland Security documents and his
20   marriage certificate. Trueblood Decl., Exh. 6, at p. QUALL 85-86. The collection
21   lawyer defendants acknowledged on November 11, 2016 that they had “received
22   documentation from consumer showing him living at 32749 Regents Blvd. Union
23   City, California at time of service.” Id. at QUALL 86.
24         However, instead of setting aside the judgment as it should have, Unifund
25   doubled down. After receiving plaintiff’s proof of address documentation from the
26   Quall lawyers, and knowing plaintiff had no lawyer himself, defendant Unifund
27   instructed Quall to demand that plaintiff pay exactly the amount, to the penny, that
28   it had just wrongfully levied from plaintiff’s bank account ($4,594.41). Trueblood
                                             2
                      MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR ATTORNEYS FEES
          Case 3:17-cv-02699-LB Document 112 Filed 01/28/19 Page 4 of 20



 1   Decl., Exh. 7, p. UNIFUND 27. Quall complied without questioning his client’s
 2   instruction, which was essentially to commit extortion. Trueblood Decl., Exh. 6, p.
 3   QUALL 86. Defendants thus not only intentionally took a fraudulent judgment
 4   knowing the service address was wrong, they then deliberately leveraged that
 5   judgment, which they knew was void, to extract money from plaintiff. When
 6   plaintiff hired counsel and filed a motion to set aside default, defendants realized
 7   they could no longer bully an unrepresented consumer. Unifund quickly folded, and
 8   stipulated to set aside the void judgment.
 9   B.     Procedural and Settlement History
10          Defendants offered a stubborn and aggressive defense to this action, which
11   was their right to do, but which ran up fees substantially. The Unifund/Quall
12   defendants hired Simmonds & Narita as their counsel, who are niche specialists in
13   defending the debt collection industry against FDCPA litigation, and bill
14   themselves on their website as “A Complex Litigation Law Firm.” Simmonds and
15   Narita staffed the case with two lawyers, including its named partner Tomio Narita,
16   and EDP hired two lawyers, for a total of four lawyers on the defense side.
17   Plaintiff had two lawyers (Alexander Trueblood and Robert Stempler) throughout
18   most of the case, until a third lawyer (Brandon Block) joined briefly at the end (he
19   spent only 7.8 hours on the case).
20          Defendants ignored plaintiff’s early offers to settle, which were at numbers
21   quite near the final settlement figure of $24,500 plus attorneys fees ($17,000 cash,
22   plus $7,500 in value for dismissal of the state court debt collection action). Six
23   months into the litigation, the Unifund/Quall defendants were still insisting that
24   plaintiff dismiss the complaint outright, with no settlement payment at all. Plaintiff
25   continued with the case, and after 18 months of litigation, defendants capitulated
26   and agreed to pay $24,500, plus plaintiff’s attorneys fees and costs.
27          The following is a chronology of the key events in the case.
28          May 10, 2017. Complaint filed.
                                             3
                      MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR ATTORNEYS FEES
         Case 3:17-cv-02699-LB Document 112 Filed 01/28/19 Page 5 of 20



 1         June 5, 2017. Plaintiff offers to settle the entire matter for approximately
 2   $24,000, plus dismissal of the state court action and payment of plaintiff’s attorneys
 3   fees and costs. Trueblood Decl., ¶ 20, Exh. 8. Defendants do not respond. Id.
 4         June-August, 2017. The parties discuss ADR procedures, conduct the Rule
 5   26(f) conference, and file their Rule 26 report. The Quall/Unifund defendants
 6   answer the complaint. Plaintiff serves initial disclosures.
 7         August, 2017. Plaintiff files a First Amended Complaint, and defendants file
 8   their answers. Plaintiff begins a meet and confer with defendants about the
 9   Unifund/Quall answer which contains many inapplicable defenses.
10         September, 2017. The Quall/Unifund defendants serve initial disclosures.
11         October, 2017. The Quall/Unifund defendants file an amended answer,
12   removing most defenses and adjusting the few that are left to include more detail.
13         December, 2017. The EDP defendants offer to settle the matter for $5,000
14   only, with plaintiff to bear his own attorneys fees/costs. Trueblood Decl., Exh. 9.
15         January, 2018. Plaintiff counteroffers to EDP to settle for approximately
16   $17,000 plus fees and costs. EDP does not respond. Trueblood Decl., ¶ 22, Exh. 10.
17         January 26, 2018. The Unifund/Quall defendants send a letter demanding
18   that plaintiff dismiss the complaint without any payment. Trueblood Decl., Exh. 11.
19         February, 2018. Initial case management conference. Court issues trial
20   schedule and deadlines.
21         March-April, 2018. Unifund and EDP insist over plaintiff’s objection that
22   their representatives be excused from attending the mediation. After briefing and
23   several conferences with the mediator and ADR department, the court orders
24   defendants to attend personally.
25         April, 2018. The EDP defendants serve initial disclosures.
26         April 23, 2018. Unifund/Quall’s counsel requests an updated settlement
27   demand, and plaintiff offers to settle with Unifund/Quall only for approximately
28   $18,000, or $24,000 for all defendants together, plus attorneys fees and costs and
                                             4
                      MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR ATTORNEYS FEES
         Case 3:17-cv-02699-LB Document 112 Filed 01/28/19 Page 6 of 20



 1   dismissal of the state court action. Defendants make no counter-offer. Trueblood
 2   Decl., ¶ 24, Exh. 12.
 3         May, 2018. Plaintiff’s lead counsel has a lengthy discussion with Unifund’s
 4   senior in-house counsel for Unifund about settlement. Unifund does not follow up
 5   with any counter-offers. Trueblood Decl., ¶ 25.
 6         June 14, 2018. The parties attend mediation. The process server defendants,
 7   Ascorra and Williams, fail to appear personally, despite having being specifically
 8   ordered to do so in April, 2018. At the mediation, Unifund serves Mr. Bidwal
 9   personally with the summons and complaint in the state court action, eight years
10   after the case was filed, to deliver an intimidating “message,” which instead creates
11   bitterness at the start of the negotiations. Trueblood Decl., ¶ 26. Mediation fails.
12         June 26, 2018. Plaintiff offers to settle with defendants for $20,000 plus
13   attorneys fees and costs determined by the court, and dismissal of the state court
14   action. Trueblood Decl., Exh. 12.
15         July 9-10, 2018. Defendants make successive settlement offers to plaintiff of
16   $10,000 plus attorneys fees and costs determined by the court, and then $12,000.
17   The offers do not include dismissal of the state court case. Plaintiff counteroffers at
18   $20,000 plus attorneys fees and costs, plus dismissal of the state action, and
19   defendants do not respond any further. Trueblood Decl., Exh. 13.
20         July, 2018. The case is extremely active. The court orders a second ADR
21   proceeding, and the parties select Hon. Jacqueline Corley as the settlement officer.
22   The parties cannot agree whether Judge Beeler’s earlier standing order limiting
23   discovery is applicable in light of the second ADR proceeding, and have many
24   disagreements on whether discovery other than document demands can go forward.
25   Plaintiff responds to extensive discovery from the defendants. Unifund demands
26   depositions of plaintiff, and his mother and father, and attempts unsuccessfully to
27   serve these third parties with subpoenas. Judge Beeler orders submission of a
28   specific discovery plan and deposition schedule.
                                              5
                       MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR ATTORNEYS FEES
         Case 3:17-cv-02699-LB Document 112 Filed 01/28/19 Page 7 of 20



 1         August, 2018. The case remains very active. Unifund’s earlier service of
 2   plaintiff with the state court summons at the mediation engenders a dispute over
 3   whether the federal action should be stayed under the abstention doctrine now that
 4   the state court case threatens parallel duplicative proceedings. The parties brief the
 5   issue before Judge Beeler in the context of case management conference
 6   statements, with no ruling. There are multiple case management conferences and
 7   orders. The parties continue to disagree on the scope of Judge Beeler’s standing
 8   order on discovery. After briefing, Judge Beeler clarifies that discovery is now
 9   unlimited and takes the second settlement conference with Judge Corley off-
10   calendar. Plaintiff files a second amended complaint and related motion.
11         August 20, 2018. Plaintiff settles with defendant Williams ($1,000
12   payment). Trueblood Decl., Exh. 14.
13         August 23, 2018. Plaintiff offers to settle with Unifund/Quall for $19,000
14   plus attorneys fees and costs. Trueblood Decl., Exh. 2, August 23, 2018 entry.
15         September, 2018. Plaintiff withdraws his request for a stay of the federal
16   action, reluctantly giving in to defendants’ insistence on parallel proceedings in
17   state and federal court over the service issue. Plaintiff’s counsel advises the
18   defense that they represent Bidwal’s family members, and accepts service of
19   deposition subpoenas on their behalf, to avoid further disputes on that issue. The
20   parties set a deposition schedule.
21         September 14, 2018. The case settles as to all remaining defendants, with
22   defendants agreeing to pay $24,500 to plaintiff ($16,000 cash from the
23   Unifund/Quall defendants, $1,000 from defendant Williams, and dismissal of the
24   state court debt collection action, a $7,500 value), with the court to determine
25   plaintiff’s attorneys fees and costs as the prevailing party. Trueblood Decl., Exh.
26   15. Plaintiff files a notice of settlement on September 19, 2018.
27         October-November, 2018. The parties negotiate and draft a written
28   settlement agreement.
                                             6
                      MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR ATTORNEYS FEES
          Case 3:17-cv-02699-LB Document 112 Filed 01/28/19 Page 8 of 20



 1          December, 2018 – January, 2019. Plaintiff dismisses the complaint and
 2   prepares a motion for attorneys fees and costs.
 3   C.     Discovery History
 4          Written discovery on both sides was extensive in this case. Depositions were
 5   scheduled but not begun before the matter settled. The following is a timeline of
 6   discovery events. See Declaration of Robert Stempler.
 7          8/10/2017. Plaintiff serves Rule 26 initial disclosures and 191 pages of
 8   documents.
 9          12/23/2017. Plaintiff serves written discovery on each of the seven named
10   defendants.
11                 Unifund Portfolio A (14 Rogs, 26 RFAs, 35 Docs & 7 ESI)
12                 Unifund CCR (14 Rogs, 26 RFAs, 35 Docs & 7 ESI)
13                 Lang Richert & Patch (15 Rogs, 26 RFAs, 36 Docs & 7 ESI)
14                 Matthew Quall (6 Rogs, 21 RFAs, 36 Docs & 7 ESI)
15                 EDP (23 Rogs, 25 RFAs, 32 Docs & 7 ESI)
16                 Ascorra (18 Rogs, 22 RFAs, 30 Docs & 7 ESI)
17                 Williams (18 Rogs, 22 RFAs, 30 Docs & 7 ESI)
18          1/25/2018. Plaintiff serves first supplement to initial disclosures.
19          1/26/2018. Plaintiff makes supplemental document production.
20          2/15/2018. Unifund Portfolio A, Unifund CCR, Lang Richert & Patch, and
21   Matthew Quall serve their discovery objections and responses.
22          3/01/2017. Unifund produces 236 pages of documents. Quall produces 168
23   pages of documents.
24          3/16/2018. Defendants EDP, Ascorra, and Williams serve responses and
25   objections to plaintiff’s discovery.
26          4/04/2018. Unifund serves plaintiff with discovery set number one,
27   consisting of 22 document demands, 20 interrogatories, and 18 requests for
28   admission.
                                              7
                       MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR ATTORNEYS FEES
         Case 3:17-cv-02699-LB Document 112 Filed 01/28/19 Page 9 of 20



 1         4/13/2018. Unifund makes a supplemental document production of 34
 2   pages; Quall makes a supplemental document production of 27 pages.
 3         4/13/2018. Defendants EDP, Williams, and Ascorra make their initial
 4   disclosures and serve 30 pages of documents.
 5         5/03/2018. Plaintiff’s counsel Trueblood sends meet and confer letter to
 6   defense counsel Narita regarding Unifund/Quall defendants’ deficient disclosures
 7   and discovery.
 8         5/21/2018. Plaintiff serves responses to Unifund CCR's first set of
 9   discovery, and 20 pages of documents, with a privilege log.
10         6/15/23018. Unifund serves a second set of interrogatories and requests for
11   admission.
12         6/20/2018. Unifund notices the depositions of Jasmine Bidwal (plaintiff’s
13   wife), Kaur Amarjeet (his mother) and Hardial Singh (his father). Unifund sends
14   process servers out with subpoenas, who fail to serve the third-party witnesses in
15   time for the deposition dates.
16         6/26/2018. EDP serves first set of discovery on plaintiff (25 document
17   demands, 15 RFAs, 24 Rogs).
18         7/06/2018. EDP serves 2nd set of discovery on plaintiff (document
19   demands, RFAs, Rogs).
20         7/14/2018. Plaintiff serves amended Rule 26 disclosures.
21         7/17/2018. Plaintiff responds to Unifund’s second set of discovery.
22         7/19/2018. Plaintiff's objections to deposition of Hardial Singh.
23         7/26/2018. Plaintiff’s counsel emails EDP counsel’s regarding deficiencies
24   in EDP’s responses to plaintiff’s second set of discovery. EDP’s counsel does not
25   respond.
26         8/06/2018. Plaintiff’s counsel makes phone call and second email to EDP’s
27   counsel re plaintiff’s 2nd set of discovery. No response from EDP.
28         8/07/2018. Plaintiff serves objections to EDP’s second set of discovery.
                                             8
                      MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR ATTORNEYS FEES
          Case 3:17-cv-02699-LB Document 112 Filed 01/28/19 Page 10 of 20



 1          8/15/2018. Unifund/Quall/LRP serve their initial disclosures.
 2          8/22/2018. Unifund serves second set of deposition notices including
 3   document demands, for Plaintiff, and his wife, father and mother.
 4          8/24/2018. Unifund CCR, Quall and Unifund Portfolio A serve amended
 5   responses to plaintiff’s document demands, in response to meet and confer.
 6          8/24/2018. Plaintiff’s counsel Trueblood sends meet and confer email to
 7   Unifund/Quall defendants to set up Rule 37 conference re remaining deficiencies in
 8   Unifund/Quall defendants’ discovery responses and initial disclosures.
 9          9/07/2018. Unifund makes supplemental document production of 44 pages.
10          9/11/2018. Court orders joint deposition schedule to be filed (Docket No.
11   97).
12          9/19/18. Notice of settlement filed.
13   D.     Present Motion For Attorneys Fees and Costs
14          In the settlement agreement, the parties stipulated that plaintiff is the
15   prevailing party in this action, under his FDCPA and Rosenthal Act claims.
16   Trueblood Decl., Exh. 3. He is accordingly entitled to his attorneys fees and costs
17   under those statutes. The only question that remains is the amount to be awarded.
18   Plaintiff seeks a fee award of $359,865, which represents a base “lodestar” of
19   $179,932.50, with application of a 2.0 lodestar multiplier. Plaintiff’s costs are
20   $2,267.48.
21          Each of plaintiff’s counsel are consumer law specialists, and have extensive
22   background and experience in these cases. Their hourly rates have been approved
23   by many courts. The requested hourly rates are reasonable in the marketplace, as
24   confirmed by recognized attorneys fees expert John O’Connor. See O’Connor
25   Declaration.
26          The amount of hours expended by plaintiff’s counsel was also reasonable.
27   Defendants hired sophisticated FDCPA defense counsel and the resulting vigorous
28   defense escalated the time spent by plaintiff’s counsel in response. Defendants
                                              9
                       MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR ATTORNEYS FEES
          Case 3:17-cv-02699-LB Document 112 Filed 01/28/19 Page 11 of 20



 1   consistently chose litigation over settlement, rejecting numerous settlement offers
 2   from plaintiff – which were very near the ultimate settlement figures reached at the
 3   end of the case, a year-and-a-half later.
 4          Plaintiff also seeks a 2.0 multiplier on lodestar, under authority of Ketchum
 5   v. Moses, 24 Cal.4th 1122 (2001), and federal law. Ketchum permits a lodestar
 6   enhancement for accepting contingent risk, turning down other work, and
 7   exceptional results. All of these factors apply in this case. The FDCPA and
 8   Rosenthal Act fee shifting provisions were designed to attract competent counsel to
 9   enforce the statutes. If a fully compensatory award were denied, and plaintiff’s
10   attorneys were not rewarded for taking on the contingent risk they did, these
11   important public interest cases will not attract competent counsel to represent
12   consumers, and the consumer protection intent of the statutes will be defeated.
13                                        II. ARGUMENT
14   A.     Plaintiff Is The “Prevailing Party” Entitled To Fees Under The FDCPA and
            Rosenthal Act
15
            The complaint alleges that plaintiff is entitled to recover his attorneys fees
16
     and costs under the fee-shifting provisions of the FDCPA, and the Rosenthal Fair
17
     Debt Collection Practices Act. 2AC, ¶¶ 51, 60; see Civil Code § 1788.17 and
18
     1788.30(c); 15 U.S.C. § 1692k(a)(3).
19
            Defendants agreed in the settlement that plaintiff is the prevailing party
20
     under these claims, and that defendants shall pay plaintiff’s attorneys fees and costs
21
     as determined by the Court. Trueblood Decl., Exh. 3, ¶ 3. Thus by statute and
22
     agreement, plaintiff has prevailed in the action, and is now entitled to his attorneys
23
     fees and costs.
24
     B.     The Court Should Use The Lodestar Adjustment Method to Calculate the Fee
25          Award
26          Plaintiff has prevailed on both federal and state law claims. Under both
27   federal and state law, the court uses the “lodestar” approach in calculating a fee
28   award under a fee-shifting statute.
                                              10
                       MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR ATTORNEYS FEES
        Case 3:17-cv-02699-LB Document 112 Filed 01/28/19 Page 12 of 20



 1         Under the federal lodestar approach, a district court must start by
 2   determining how many hours were reasonably expended on the litigation, and then
 3   multiply those hours by the prevailing local rate for an attorney of the skill required
 4   to perform the litigation. Moreno v. City of Sacramento, 534 F.3d 1106, 1111 (9th
 5   Cir. 2008). Under federal practice, the hourly rate for the prevailing attorneys is to
 6   be calculated by considering the novelty and difficulty of the issues, the skill
 7   required to try the case, whether or not the fee is contingent, the experience held by
 8   counsel, and fee awards in similar cases. Id at 1114.
 9         The district court may then adjust the lodestar upward or downward based on
10   a variety of factors. Id at 1111. Once calculated, there is a “strong presumption”
11   that the lodestar figure is reasonable, and therefore, “should only be enhanced or
12   reduced in rare and exceptional cases.” Fischer v. SJB-P.D. Inc., 214 F.3d 1115,
13   1119 n.4 (9th Cir. 2000). In deciding on the adjustment, the district court considers
14   the 12 factors set out in Kerr v. Screen Guild Extras, Inc., 526 F.2d 67, 70 (9th Cir.
15   1975), cert. denied, 425 U.S. 951 (1976). Out of these factors, the Supreme Court
16   has found that “the most critical factor is the degree of success obtained.” Hensley
17   v. Eckerhart, 461 U.S. 424, 436 (1983).
18         California law also adopts the lodestar approach, slightly modified from the
19   federal approach, and more liberal in the application of multipliers. In Ketchum v.
20   Moses, 24 Cal.4th 1122, the California Supreme Court re-affirmed that in statutory
21   fee-shifting cases, the lodestar adjustment method is the proper way to calculate fee
22   awards: “Under Serrano III, a court assessing attorney fees begins with a
23   touchstone or lodestar figure, based on the ‘careful compilation of time spent and
24   reasonable hourly compensation of each attorney…involved in the presentation of
25   the case.’” Id. at 1132-33. With respect to the hourly rates, Ketchum holds that the
26   trial court should use the “hourly prevailing rate for private attorneys in the
27   community conducting non-contingent litigation of the same type.” This means the
28
                                              11
                       MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR ATTORNEYS FEES
        Case 3:17-cv-02699-LB Document 112 Filed 01/28/19 Page 13 of 20



 1   “hourly amount to which attorneys of like skill in the area would typically be
 2   entitled.” Id. at 1133.
 3         The Supreme Court in Ketchum also re-affirmed the application of lodestar
 4   multipliers in statutory fee awards. Ketchum makes it clear that unless the statute
 5   expressly provides otherwise, the trial court may apply a multiplier to the lodestar
 6   in determining the appropriate award. 24 Cal. 4th at 1133. In deciding what
 7   multiplier to use, the trial court may take into account various factors which include
 8   the contingent nature of the representation, exceptional results, and the lawyer’s
 9   inability to take other cases. Id.
10         1.   The Court Should Calculate The Lodestar Using The Requested
           Hourly Rates In Counsel’s Declarations
11
           The lodestar should be calculated using prevailing hourly rates for
12
     comparable legal services in the community. Ketchum, 24 Cal.4th at 1133; Serrano
13
     v. Unruh, 32 Cal.3d 621, 643 (1982) (“Serrano IV”). Plaintiff requests $725/hour
14
     for Mr. Trueblood, $600/hour for Mr. Stempler, and $550/hour for Mr. Block.
15
     Using these rates, the base lodestar amount is $179,932.50.
16
                       Rates for Alexander Trueblood, Lead Counsel
17
           Mr. Trueblood, plaintiff’s lead counsel, has 28 years of experience, and is a
18
     nationally known specialist in consumer law, including FDCPA litigation. His
19
     requested rate of $725 per hour is reasonable and well within the range of hourly
20
     rates charged by lawyers of similar age and experience who have non-contingent
21
     specialized civil litigation practices in the Bay Area. See Trueblood Decl., ¶¶ 8-11;
22
     O’Connor Decl., ¶¶ 31-41. Mr. O’Connor opines that Mr. Trueblood’s rate is a
23
     “median rate” and “squarely on the mark” for the services of lawyers in this market
24
     with similar experience, skill, and reputation. O’Connor Decl., ¶¶ 31, 33, 36.
25
     Moreover, Mr. Trueblood’s requested $725 rate is consistent with past federal and
26
     state court decisions approving his rates. Trueblood Decl., ¶ 11. For example, Mr.
27
     Trueblood was awarded an hourly rate of $675 two years ago, by Hon. Harvey
28
                                              12
                       MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR ATTORNEYS FEES
        Case 3:17-cv-02699-LB Document 112 Filed 01/28/19 Page 14 of 20



 1   Schneider (Ret.), in an individual consumer protection case, after a battle of dueling
 2   experts. See O’Connor Decl., ¶ 38, Exh. C. Judge Schneider is a former Los
 3   Angeles Superior Court judge who founded LASC’s complex litigation department.
 4         Mr. Trueblood’s rate is also consistent with his past FDCPA cases. In 2008,
 5   the United States District Court, Central District of California approved an hourly
 6   rate of $495 in an FDCPA case, after contested fee proceedings. O’Connor Decl.,
 7   Exh. E. In another contested FDCPA fee proceeding, the Los Angeles Superior
 8   Court (Hon. Maureen Duffy-Lewis) approved Mr. Trueblood’s 2008 hourly rate of
 9   $495. See O’Connor Decl., ¶ 37, Exh. B.
10         Mr. O’Connor opines that with ten years of reasonable increases, and in the
11   current rate environment, Mr. Trueblood’s 2008 rate of $495 should now be
12   between $700 and $750. O’Connor Decl., ¶ 37.
13                                 Rates for Robert Stempler
14         Mr. Stempler has over 20 years’ experience in representing consumers in
15   debt collection harassment matters. Admitted to practice in 1992, Mr. Stempler has
16   developed his litigation skills, protecting the legal rights of individuals in State
17   Superior and U.S. District Courts, often applying the Fair Debt Collection Practices
18   Act and Fair Credit Reporting Act, among the many statutes enacted to protect
19   consumer rights. Mr. Stempler started his consumer law firm in 1997, after
20   practicing law at other law firms.
21         Mr. Stempler’s request of $600 per hour is reasonable and appropriate for
22   this case and the venue. It is within the range of hourly rates charged by other
23   lawyers in the non-contingent specialized civil litigation practice. See O’Connor
24   Decl., ¶¶ 42-48. Mr. Stempler’s requested rate is consistent with past court
25   decisions approving his rates on contested fee applications, in individual FDCPA
26   cases like the one at bench. In 2008, U.S. District Judge Otis D. Wright, overruled
27   objections to Mr. Stempler’s rate in an FDCPA case, “find[ing] that $350 is a
28   reasonable hourly rate for Mr. Stempler.” See O’Connor Decl., Exh. E. Likewise,
                                              13
                       MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR ATTORNEYS FEES
        Case 3:17-cv-02699-LB Document 112 Filed 01/28/19 Page 15 of 20



 1   in 2003, in Hernandez v. Erin Capital Management, LLC, Case No. SACV 10-1695
 2   AG (RNBx) (C.D. Cal. 2011), Mr. Stempler was awarded an hourly rate of $350 by
 3   the district court. See O’Connor Decl., Exh. F.
 4         With 8 and 11 years respectively of legal fee increases since the Miller and
 5   Hernandez awards, Mr. Stempler’s prior rate $350 per hour is equivalent to an
 6   award of $600 today. O’Connor Decl., ¶ 46.
 7                              Rates for Brandon Block
 8         Mr. Block has nearly 20 years’ experience in consumer, auto finance and
 9   debt collection matters, having practiced at two respected national defense law
10   firms before opening his own law practice in 2007 to focus on representing
11   consumers. See Block Decl., ¶¶ 1-5. Mr. Block’s requested hourly rate of $550 is
12   reasonable and well within the range of hourly rates charged by lawyers of similar
13   age and experience who have non-contingent specialized civil litigation practices in
14   California. See Block Decl., ¶ 8. Mr. O’Connor opines that Mr. Block’s rate is
15   reasonable. O’Connor Decl., ¶¶ 49-51. Moreover, Mr. Block’s requested rate is
16   consistent with past court decisions approving his rates in contested fee
17   applications in individual FDCPA cases like this one. In 2009, the Los Angeles
18   Superior Court approved Mr. Block’s then hourly rate of $375 as “more than
19   reasonable”, and applied a 1.5 multiplier to Mr. Block’s base lodestar, for an
20   effective hourly rate of $562.50. See Block Decl., ¶ 9 (7:15-20). In 2013, the
21   Sacramento Superior Court approved Mr. Block’s 2012 and 2013 hourly rates of
22   $425 and $465, respectively. See Id., ¶ 7 (7:1-7).
23         2.   The Lodestar Calculation Should Include All The Time That Plaintiff’s
           Counsel Spent On The Case.
24
           The time spent by plaintiff’s attorneys is shown in the time records attached
25
     to their respective declarations. Those records show that plaintiff’s counsel spent a
26
     total of 273.6 hours of attorney time on this case, or an average of 15.2 hours per
27
     month over the course of eighteen months. All of that time should be included in
28
                                             14
                      MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR ATTORNEYS FEES
        Case 3:17-cv-02699-LB Document 112 Filed 01/28/19 Page 16 of 20



 1   the lodestar calculation, as it ordinarily includes compensation for “all hours
 2   reasonably spent”. Serrano v. Unruh (“Serrano IV”) 32 Cal.3d 621, 639 (1982).
 3         The time spent on the case was reasonable. Plaintiff employed two attorneys
 4   to the defendants’ four attorneys. Simmonds & Narita was defense lead counsel,
 5   and bills itself as “A Complex Litigation Law Firm.” The defendants thus
 6   recognized from the beginning that this case was complex, and hired FDCPA
 7   defense specialists apropos to the case they were defending.
 8         The defense was indeed vigorous and stubborn. A party cannot litigate
 9   tenaciously and then be heard to complain about the time necessarily spent by the
10   opposing party in response. Copeland v. Marshall, 641 F.2d 880, 904 (D.C. Cir.
11   1980) (“Obviously, the more stubborn the opposition the more time would be
12   required” by opposing counsel); Camacho v. Schaeffer, 193 Cal.App.3d 718, 724
13   (1987)(recognizing that appellant had a legal right to take the positions he did, but
14   appellant “could not then complain when his litigation posture generated additional
15   legal expenses for respondents”); Stokus v. Marsh, 217 Cal.App.3d 647, 657
16   (1990)(upholding a $75,000 fee award in an unlawful detainer action involving
17   $6,166 in damages, based on the stalwart defense).
18         The settlement history shows that defendants refused to pay a compensatory
19   settlement amount until the very end of the case. Only after plaintiff’s counsel
20   educated them with discovery and effective legal advocacy, did defendants reverse
21   course and settle for almost exactly what plaintiff had demanded in the beginning.
22         Right after this case was filed, on June 5, 2017, plaintiff offered to settle for
23   approximately $24,000 plus dismissal of the state court case and payment of
24   plaintiff’s attorneys fees/costs. Trueblood Decl., Exh. 8. Defendants ignored this
25   offer, and six months later in January, 2018, were still demanding that plaintiff
26   dismiss the case with no payment whatsoever. Id, Exh. 11. The final settlement in
27   September, 2018, eighteen months after filing, was for $24,000 ($17,000 plus
28   dismissal of the state court case, a $7,500 value) and payment of plaintiff’s
                                             15
                      MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR ATTORNEYS FEES
          Case 3:17-cv-02699-LB Document 112 Filed 01/28/19 Page 17 of 20



 1   attorneys fees/costs. Trueblood Decl., Exhs. 3 and 15. Clearly, defendants should
 2   and could have settled this case at the outset, but instead chose to fight and give
 3   plaintiff the toughest time possible, only to capitulate in the end after running up
 4   plaintiff’s attorneys fees.
 5          Finally, time spent by plaintiff’s counsel on the fee motion should also be
 6   included in the lodestar calculation. In Ketchum, our Supreme Court reaffirmed
 7   Serrano IV’s holding that “the purpose behind statutory fee authorizations – i.e.,
 8   encouraging attorneys to act as private attorneys general and to vindicate important
 9   rights affecting the public interest – will often be frustrated, sometimes nullified, if
10   awards are diluted or dissipated by lengthy, uncompensated proceedings to fix or
11   defend a rightful fee claim.” Ketchum, 24 Cal.4th at 1133 (citation and internal
12   quotation marks omitted).
13   C.     The Court Should Award A Multiplier On Lodestar
14          As noted above, California fee-shifting statutes, including the Rosenthal Act,
15   permit the award of a multiplier unless the legislature has expressly provided
16   otherwise. Ketchum, 24 Cal.4th at 1135-1136. The base lodestar may also be
17   adjusted upwards based on the Kerr factors, under the FDCPA claim. Multipliers
18   are needed to provide financial incentives for lawyers to handle these public
19   interest cases. These incentives must be brought “into line with incentives” that
20   exist for non-contingent fee cases. “[A] contingent fee contract, since it involves a
21   gamble on the result, may properly provide for a larger compensation than would
22   otherwise be reasonable.” Ketchum, at 1132, quoting from Rader v. Thrasher, 57
23   Cal.2d 244, 253 (1962). The contingent fee must be higher than a regular hourly
24   rate fee because the attorney is taking the risk of not being paid at all, and he is
25   loaning his services. Id.
26          Congress and the California Legislature provided for statutory fees in order
27   to encourage attorneys to act as private attorneys general and to vindicate important
28   rights that affect the public interest. In Ketchum, the important public interest was
                                              16
                       MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR ATTORNEYS FEES
        Case 3:17-cv-02699-LB Document 112 Filed 01/28/19 Page 18 of 20



 1   to attract attorneys who would fight SLAPP suits. 24 Cal.4th at 1131. Under the
 2   FDCPA, “attorney fees should not be construed as a special or discretionary
 3   remedy; rather the Act mandates an award of attorney fees as a means of fulfilling
 4   Congress’s intent that the Act should be enforced by debtors acting as private
 5   attorneys general.” Savage v. NIC, Inc., No. 2:08-cv-01780-PHX-JAT, 2010 WL
 6   2347028, at *2 (D. Ariz. 2010) (quoting Graziano v. Harrison, 950 F. 2d 107, 113
 7   (3d Cir. 1991); see also Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 978 (9th
 8   Cir. 2008).
 9         Awarding a 2.0 multiplier in this specific case will advance the goal of
10   encouraging private counsel to represent consumers with valid claims of debt
11   collection abuse. The Legislature declared that the purpose of the Rosenthal Act is
12   to “prohibit debt collectors from engaging in unfair or deceptive acts or practices in
13   the collection of consumer debts” because such practices “undermine the public
14   confidence which is essential to the continued functioning of the banking and credit
15   system and sound extensions of credit to consumers.” Cal. Civ. Code §§ 1788.1(a)
16   & (b). To attract attorneys who will assist in vindicating these stated purposes of
17   the Rosenthal Act, the Legislature provided for one-way attorney fee shifting in
18   favor of consumer plaintiffs. Id. §§ 1788.30(c); 1788.17.
19         A lodestar multiplier is justified here based on three specific factors
20   enumerated in Ketchum v. Moses. First, there is the contingent risk factor.
21   Plaintiff’s attorneys assumed the risk of their clients losing the case (Trueblood
22   Decl., ¶ 13, Stempler Decl. ¶ 15), loaned their services for over a year-and-a-half,
23   and should be compensated for that risk. Ketchum, 24 Cal. 4th at 1132.
24         Second, plaintiff’s counsel were precluded from other employment due to the
25   necessity to block out time to litigate this well-defended case. Id. at 1132 (court
26   should consider whether counsel was prevented from other employment);
27   Trueblood Decl., ¶ 13; Stempler Decl., ¶ 15.
28
                                             17
                      MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR ATTORNEYS FEES
        Case 3:17-cv-02699-LB Document 112 Filed 01/28/19 Page 19 of 20



 1         Last but not least, plaintiff’s counsel obtained exceptional results in this
 2   matter. Ketchum, 24 Cal. 4th at 1132; Kerr, at 526 F.2d at 70. FDCPA cases are
 3   often brought for technical violations, and lead to very modest damages awards.
 4   Here, Mr. Bidwal suffered only a few hundred dollars in out-of-pocket damages,
 5   but ultimately achieved an excellent recovery of $17,000 for his emotional distress.
 6   He also gained an additional $7,500 benefit when Unifund agreed to dismiss the
 7   state court action and waive his alleged credit card debt. This result was achieved
 8   in the face of an able defense, where the defendants hired FDCPA defense
 9   specialists, refused to pay anything, and in fact insisted that plaintiff dismiss his
10   complaint and accept nothing in settlement.
11         The legal measure of success is not just monetary. Hensley v. Eckerhart, 461
12   U.S. 424, 436 (1983)(“Success must be measured not only in the amount of the
13   recovery but also in terms of the principle established and the harm checked”);
14   Morales v. City of San Rafael, 96 F.3d 359, 363 (9th Cir. 1996) (“[S]uccess may be
15   measured by ‘the significance of the legal issues on which the plaintiff claims to
16   have prevailed’ and the ‘public purpose’ the plaintiff's litigation served,” quoting
17   Farrar v. Hobby, 506 U.S. 103, 117 (1992)). Here, plaintiff has obtained a
18   significant FDCPA settlement that will serve to deter defendants from the
19   pernicious practice of sewer service -- abusing the court system and taking secret
20   judgments against unrepresented consumers who often have difficulty finding
21   counsel to extract them from the fraud. Indeed, the facts of this case suggest that
22   defendants only stopped their oppressive leveraging of the void judgment, when
23   Mr. Bidwal hired counsel. Hopefully, this case has served notice to debt collectors
24   and their attorneys that sewer service does not pay.
25         In order to practice effectively in this area, an attorney needs to develop an
26   expertise in it. Few attorneys will do that unless there are adequate financial
27   incentives. Otherwise, hourly rates for defending corporate clients are the way to
28   go. That was not what the Legislature or Congress wanted to happen, nor is it what
                                              18
                       MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR ATTORNEYS FEES
        Case 3:17-cv-02699-LB Document 112 Filed 01/28/19 Page 20 of 20



 1   the courts have endorsed. The message of Ketchum is clear: multipliers can and
 2   should be awarded in these cases. Expert John O’Connor agrees that a 2.0 lodestar
 3   multiplier is appropriate in this case. O’Connor Decl., ¶¶ 57-58.
 4                                     III. CONCLUSION
 5         For all the foregoing reasons, plaintiff respectfully requests that he be
 6   awarded $359,865 in attorneys fees, and $2,267.48 in costs.
 7
 8   Dated: January 28, 2019                   Respectfully Submitted,
 9                                             TRUEBLOOD LAW FIRM
10
11                                             By:     __/s/__________________________
                                                       Alexander B. Trueblood
12
                                               Attorneys for Plaintiff
13                                             JAGDEEP BIDWAL
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             19
                      MEMO OF POINTS AND AUTHORITIES IN SUPPORT OF MOTION FOR ATTORNEYS FEES
